Locher, J.,
dissenting. AFUDC, at the time of the commission entry of March 23,1983, was not expressly recognized as an exemption from the test-year concept. Inclusion of such costs in the rate base realizes the fears presaged in my dissent to Consumers’ Counsel v. Pub. Util. Comm. (1983), 6 Ohio St. 3d 377, 380. It is now apparently well-established that a utility may circumvent the test-year concept by first modifying a questionable *268“expense” for “accounting purposes.” Once modified, the “expense” finds its way into the rate base, transforming form into costly substance for the rate-paying consumers of this state. This court then rubber stamps the commission determination as “not unreasonable or unlawful.”1
Parenthetically it is instructive to note that the General Assembly has only recently recognized AFUDC in the inclusion of proper valuation for ratemaking purposes (R.C. 4909.15 as amended effective April 10, 1985). Moreover specific provision is made for application of the amendment only to applications for rate increases filed after May 23, 1984. On this basis there can be no question that the instant utilization of AFUDC in the rate base is inappropriate.
Accordingly I dissent for the reasons set forth hereinabove and those reasons previously set forth in my dissent in Consumers’ Counsel, supra.
Celebrezze, C.J., concurs in the foregoing dissenting opinion.

 The problem with always deferring to the commission’s discretion is raised in Note, Government Regulation and Monopoly Power in the Electric Utility Industry (1983), 33 Case W. Res. L. Rev. 240, 264-265:
“* * * [Regulators, after extended exposure to an industry through the regulatory process, tend to sympathize with the industry point of view, despite their statutory obligation to represent the public interest.”
See, also, Note, Regulation, Competition, and Your Local Power Company (1974), 18 Utah L. Rev. 785, 796.